ORDER
Considering the Petition for Consent Discipline filed by respondent, Wendell Gerard Armant, and the concurrence therein filed by the Office of Disciplinary Counsel,
IT IS HEREBY ORDERED that the Petition for Consent Discipline be rejected pursuant to Supreme Court Rule XIX, § 20.
IT IS FURTHER ORDERED that this matter be remanded for consideration of the previously filed formal charges. Upon remand, the hearing committee and disciplinary board may consider recommendation of the sanction of permanent disbarment, if appropriate, pursuant to Supreme Court Rule XIX, §§ 10(a) and 24, as amended effective August 1, 2001.
/a/ John L. Weimer
Justice, Supeme Court of Louisiana